      Case 1:20-cv-00156 Document 8 Filed 07/14/20 Page 1 of 7 PageID #: 44



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


JOHN BLAYLOCK, JR.,

       Plaintiff,

v.                                          CIVIL ACTION NO. 1:20-00156

UNITED PARCEL SERVICE, INC.,

       Defendant.


                       MEMORANDUM OPINION AND ORDER

       Pending before the court is the plaintiff’s Response to

Order to Show Cause to extend time to serve defendant.              (ECF No.

7.)    On June 22, 2020, the court entered an Order requiring the

plaintiff to demonstrate good cause for not serving the

defendant with process within 90 days of filing of the

complaint.     (ECF No. 6.)     Plaintiff timely filed his response on

July 2, 2020.       (See ECF No. 7.)     In support of the motion,

counsel for plaintiff asserts that good cause exists to permit

service on defendant beyond the 90 day period required under

Rule 4(m) of the Federal Rules of Civil Procedure.             (See id.)

Plaintiff explains that plaintiff filed his Amended Complaint on

March 16, 2020, (see ECF No. 4), and that same day West Virginia

Governor Jim Justice declared a statewide state of emergency in

response to the ongoing global pandemic Covid-19.             (ECF No. 7.)

Plaintiff’s counsel represents that “due to this state of

                                       1
   Case 1:20-cv-00156 Document 8 Filed 07/14/20 Page 2 of 7 PageID #: 45



emergency, and the resulting limited staff and transition to

remote work, Plaintiff’s counsel was not able to timely serve

this Amended Complaint within the required timeframe.”           (Id.)

Plaintiff requests an additional 45 days to complete service on

defendant.   (Id.)

     Under Rule 4, service must be perfected upon a defendant

within 90 days of filing the complaint.        Fed. R. Civ. P. 4(m).

If the plaintiff has not completed service within 90 days, the

court must determine whether the plaintiff has shown good cause

for failing to timely effect service.        Id.   The Fourth Circuit

has explained that “good cause” in the context of Rule 4(m)

“requires some showing of diligence on the part of the

plaintiffs . . . [and] generally exists when the failure of

service is due to external factors, such as the defendant’s

intentional evasion of service.”        Attkisson v. Holder, 925 F.3d

606, 627 (4th Cir. 2019).     A “plaintiff bears the burden . . .

of demonstrating good cause for any delay.”         Iskander v.

Baltimore Cty., Md., 2011 WL 4632504, at *1 (D. Md. Oct. 3,

2011).   Courts often look to several factors to guide their

determination of whether a plaintiff has shown good cause, which

“include whether:    1) the delay in service was outside the

plaintiff’s control, 2) the defendant was evasive, 3) the

plaintiff acted diligently or made reasonable efforts, 4) the

plaintiff is pro se or in forma pauperis, 5) the defendant will

                                    2
   Case 1:20-cv-00156 Document 8 Filed 07/14/20 Page 3 of 7 PageID #: 46



be prejudiced, or 6) the plaintiff asked for an extension of

time under Rule 6(b)(1)(A).”      Scott v. Maryland State Dep't of

Labor, 673 F. App'x 299, 306 (4th Cir. 2016) (citations

omitted).   “What constitutes ‘good cause’ for purposes of Rule

4(m) ‘necessarily is determined on a case-by-case basis within

the discretion of the district court.’”        Collins v. Thornton,

782 F. App'x 264, 267 (4th Cir. 2019) (quoting Scott, 673 F.

App'x at 306 (4th Cir. 2016)).

     Here, plaintiff’s explanation for his failure to serve

defendants does not constitute good cause, as none of the

factors weigh in favor of plaintiff.        Although Covid-19 has

undoubtedly adversely affected many normal operations, COVID-19

regulations in the State of West Virginia did not require legal

services to close.    Instead, legal services were specifically

listed as “[p]rofessional services” that were exempted from the

West Virginia Governor’s restrictions limiting business

activities.   See W. Va. Executive Order No. 9-20 (Mar. 23,

2020).   If plaintiff’s counsel was understaffed or overwhelmed,

as counsel represents in the motion, counsel was free to file a

motion for an extension of time to serve process.          Failure to

effectuate timely service due to inadvertence, without

reasonable efforts to find and correct such mistake, does not

constitute good cause.



                                    3
    Case 1:20-cv-00156 Document 8 Filed 07/14/20 Page 4 of 7 PageID #: 47



     However, under Rule 4(m), “even if there is no good cause

shown . . . [district] courts have been accorded discretion to

enlarge” the period for service.         Henderson v. United States,

517 U.S. 654, 662 (1996) (quoting Advisory Committee’s Notes);

see, e.g., Escalante v. Tobar Constr., Inc., 2019 WL 109369, at

*3 (D. Md. Jan. 3, 2019). 1     Courts have identified several non-

exhaustive factors that guide the discretionary decision of

whether to enlarge the service period.         Such factors include

“(i) the possibility of prejudice to the defendant, (ii) the

length of the delay and its impact on the proceedings, (iii) the

reason(s) for the delay and whether the delay was within the

plaintiff’s control, (iv) whether the plaintiff sought an

extension before the deadline, (v) the plaintiff’s good faith,

(vi) the plaintiff’s pro se status, (vii) any prejudice to the

plaintiff, such as by operation of statutes of limitation that

may bar refiling, and (viii) whether time has previously been


1 After the Supreme Court’s decision in Henderson, the Fourth
Circuit recognized that district courts have discretion to
“extend[] the time for proper service of process,” even absent
good cause. Scruggs v. Spartanburg Reg'l Med. Ctr., 1999 WL
957698, *2 (4th Cir. 1999). This reading comports with the
plain language of the 2015 revision to Rule 4(m), which states
that a court “must dismiss the action without prejudice against
that defendant or order that service be made within a specified
time.” Fed. R. Civ. P. 4(m) (emphasis added); see Robinson v. G
D C, Inc., 193 F. Supp. 3d 577, 583 (E.D. Va. 2016); see also,
e.g., United States v. Woods, 571 U.S. 31, 45 (2013)
(recognizing that the word “or” “is almost always disjunctive”
and thus the “words it connects are to ‘be given separate
meanings’”).
                                     4
   Case 1:20-cv-00156 Document 8 Filed 07/14/20 Page 5 of 7 PageID #: 48



extended.”    Robinson, 193 F. Supp. 3d at 580 (citing Kurka v.

Iowa Cty., 628 F.3d 953, 959 (8th Cir. 2010); Newby v. Enron,

284 F. App'x. 146, 149–51 (5th Cir. 2008); Carter v. Keystone,

278 F. App'x. 141, 142 (3d Cir. 2008); Melton v. Wiley, 262 F.

App'x 921, 924 (11th Cir. 2008); Wright & Miller, Federal

Practice & Procedure: § 1137 (2015)).        The court now addresses

these factors in turn.

     First, it is unclear how defendant would suffer prejudice

from extending plaintiff’s time to serve.         Because the court

cannot ascertain how defendant would be prejudiced by an

extension of time, other than by the inherent prejudice in

having to defend the suit, this factor supports permitting late

service.    See Caimona, 2018 WL 6386023, at *6.        Second, the

length of delay would not be excessive; the 90-day period for

timely service has only recently passed and a 45-day extension

is not a lengthy extension.      Third, the delay lies squarely

within plaintiff’s control and was the fault of plaintiff.

Fourth, plaintiff failed to seek an extension before the

deadline.    Fifth, there is no evidence that plaintiff has not

been operating in good faith.      Sixth, plaintiff is not pro se

but is represented by counsel.      Seventh, plaintiff has made no

argument that a dismissal here would bar refiling of the action.

Based upon a reading of the Amended Complaint, (ECF No. 4),

plaintiff appears to allege that his injuries are ongoing.

                                    5
   Case 1:20-cv-00156 Document 8 Filed 07/14/20 Page 6 of 7 PageID #: 49



However, the alleged wrongful termination (though plaintiff was

ultimately rehired) occured in February 2018, which is two years

prior to the filing of the original Complaint on February 27,

2020.    (ECF No. 1.)   And eighth, this is the first extension of

time requested.

     Half of the factors – the first, second, fifth, and eighth

– stand in favor of granting an extension of time for service,

while the third, fourth, and sixth factors support dismissal.

The seventh factor is unclear, and the court will not opine on

the existence of any statute of limitations issues at this point

without argument and briefing.      Viewing all eight factors, it is

therefore a close call whether the court should grant an

extension to plaintiff.

     However, two additional considerations counsel that an

extension would be appropriate.       First, in the event that factor

seven is present (in that dismissal would bar refiling due to a

statute of limitations problem), courts typically grant extra

weight to this factor, which arguably weighs in favor of

plaintiff here because it is possible that the statute of

limitations would bar refiling.       See Caimona, 2018 WL 6386023,

at *6.    And second, there is a preference to resolve cases on

the merits rather than technical procedural grounds.           See, e.g.,

Foster v. Tannenbaum, 2016 WL 7379025, at *2 (S.D.W. Va. Dec.

20, 2016) (citing United States v. Shaffer Equip. Co., 11 F.3d

                                    6
   Case 1:20-cv-00156 Document 8 Filed 07/14/20 Page 7 of 7 PageID #: 50



450, 453 (4th Cir. 1993)).      Therefore, the court in its

discretion will EXTEND the time for service of process pursuant

to Rule 4(m).   Plaintiff’s time to serve the defendant with

process is EXTENDED 45 days from the issuance of this order.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record.

     IT IS SO ORDERED this 14th day of July, 2020.

                                 ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                     7
